Citation Nr: 9917824	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-03 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a urethral 
stricture, evaluated as 30 percent disabling from February 1, 
1994.

2.  Entitlement to an increased evaluation for a urethral 
stricture, currently evaluated as 40 percent disabling from 
May 21, 1997.

3.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.

4.  Entitlement to an extension of a temporary disability 
evaluation of 60 percent from September 21, 1993, and a 
temporary total disability evaluation from December 16, 1993, 
ending on February 1, 1994.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.T.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

Following additional review of the record after the May 1999 
hearing before the undersigned, the procedural status of the 
matters before the Board was clarified.  
In December 1994, the veteran withdrew the issue of 
entitlement to an increased evaluation for a urethral 
stricture from Board consideration.  A Board decision issued 
in August 1995 discusses claims not before the Board at this 
time.  However, the veteran has raised other claims.  A 
statement of the case on the issue of entitlement to a 
temporary total evaluation because of treatment for a service 
connected condition requiring convalescence for the period 
from September 21, 1993 for three months was issued by the RO 
in June 1996.  Thereafter, the appellant submitted a VA Form 
9 dated July 1996.  He stated that since entitlement to 
benefits under 38 C.F.R. § 4.29 or 4.30 "seems to require 
actual hospitalization/convalescence time due to surgery, I 
am also asking to be considered for temporary 
unemployability."  He went on to stress that he lost his job 
due to the fact that he could not work as a heavy equipment 
operator with a catheter.  This statement is ambiguous at 
best as to whether the veteran was still pursuing an appeal 
for benefits under 38 C.F.R. § 4.29 and 4.30.  It appears 
more consistent with the interpretation that the claimant 
recognized the legal insufficiency of a claim under 38 C.F.R. 
§ 4.29 and 4.30 and was instead raising a new theory of 
entitlement based upon individual unemployability.  
Subsequently, the RO granted a total rating based upon 
individual unemployability effective September 21, 1993 until 
December 16, 1993, based upon the fact that the veteran was 
wearing a catheter and was unable to work.  From December 16, 
1993, he was granted a total rating based upon 
hospitalization, surgery and convalescence for a service 
connected disability until a schedular 20 percent evaluation 
was assigned effective February 1, 1994.  These actions would 
appear to render the question of whether the appellant was 
entitled to a total rating from September 21, 1993, for three 
months thereafter moot.

Following notice of this determination, the veteran filed a 
notice of disagreement in May 1997 as to whether the total 
rating based upon surgery and convalescence should have 
extended to March 1, 1994, and maintaining that the reduction 
from 100 percent to 20 percent denied him due process as he 
should have only been reduced to 60 percent rate and given 
notice of the reduction and allowed 60 days to respond.   
  
In January 1998, the RO issued a second statement of the case 
on the issue of "[r]eduction of a temporary evaluation for 
urethral stricture without the issuance of due process; 
Extension of the temporary total evaluation for the period of 
September 21, 1993 to February 1, 1994."  In March 1998, the 
veteran filed a valid substantive appeal.  At this time, the 
veteran appears to be disputing an April 1997 rating decision 
which had awarded him a temporary 60 percent evaluation from 
September 21, 1993, and a temporary total disability 
evaluation from December 16, 1993, which ended on February 1, 
1994, returning the veteran to a 20 percent evaluation.  

Based on the testimony of the veteran before the undersigned 
in March 1999, it appears that the veteran does not wish to 
dispute this determination.  However, until the veteran 
withdraws the March 1998 substantive appeal, the Board must 
address this issue.  See 38 C.F.R. § 20.204 (1998).  The 
Board will address this issue as entitlement to extension of 
a temporary disability evaluation of 60 percent from 
September 21, 1993, and a temporary total disability 
evaluation from December 16, 1993, ending on February 1, 
1994.

In a December 1998 rating decision, the RO increased the 
evaluation of the veteran's sole service connected disability 
to 30 percent disabling from February 1, 1994 and to 40 
percent disabling from May 21, 1997.  As noted above, the 
veteran's service connected disability had previously been 
evaluated as 20 percent disabling.  A third statement of the 
case on the issue of entitlement to an increased evaluation 
for the service connected disability and entitlement to 
individual unemployability due to this disability was issued 
by the RO in December 1998.  A timely substantive appeal to 
this statement of the case was received in January 1999.  
Thus, these issues, as cited above, are before the Board at 
this time. 


REMAND

Based on the veteran's testimony before the undersigned in 
May 1999 and a review of the medical evidence of record, the 
Board believes that additional medical information is 
required to adjudicate these claims.  In this regard, there 
appears to be several significant nonservice connected 
disorders which effect the veteran's ability to function.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held, in substance, that where service connection is in 
effect for one diagnosis involving some component of an 
anatomical or functional system, and there are additional 
diagnoses concerning pathology of that system of record, 
there must be evidence that permits the adjudicators to 
distinguish between manifestations that are service connected 
and those that are not.  See generally Waddell v. Brown, 5 
Vet. App. 454, 456-57 (1993).  The Court has found that this 
requirement is mandated by the duty of the VA to assist a 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the service-connected disability and to 
determine if the veteran is unemployable as the result of the 
service-connected disability.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  The medical records, at present, do not 
clearly indicate whether the veteran is unemployable as the 
result of either his service-connected or his nonservice 
connected disabilities.  As clearly stated by the Court in 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (citing Beaty, 
6 Vet. App. at 537) the Board may not reject a claim for a 
total rating based on individual unemployability without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on her current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
list all of his current disabilities, 
both service connected and nonservice 
connected, and the effect that each has 
on his ability to function on a day-to-
day basis.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disability and 
nonservice-connected disabilities, 
including the following:  (1) the 
service-connected urethral stricture; (2) 
a nonservice-connected back disability; 
(3) a nonservice-connected stomach 
disorder (if any); (4) a nonservice-
connected cardiovascular disorder; (5) 
the nonservice-connected removal of the 
veteran's gall bladder; and (6) any 
additional nonservice-connected 
disability or disabilities cited by the 
veteran or found by the examiner.

The purpose of the examination is to 
determine whether the service-connected 
disability has caused the veteran's 
unemployability.  The claims folder or 
the pertinent medical records contained 
therein, and a copy of the Board's REMAND 
of this case, must be reviewed by the 
examiner in conjunction with his or her 
examination of the veteran.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by each of the veteran's 
disabilities listed above.  The examiner 
should then provide explicit responses to 
the following questions:

(a)  What are the specific objective 
manifestations of the veteran's 
service connected urethral stricture 
as opposed to any nonservice 
connected disabilities?  In this 
regard, the Board has reviewed the 
difficulties the veteran has 
associated with this condition.  
These difficulties are noted in the 
veteran's statements as well as 
within his testimony before the 
Board in May 1999 beginning on page 
three.  The examiner is asked to 
render an opinion as to whether 
there is objective medical evidence 
to support the veteran's contentions 
regarding the severity of this 
condition.  If the manifestations of 
any of the nonservice connected 
disabilities can not be dissociated 
from those of the service-connected 
disability, the examiner should so 
indicate.  If a specialist opinion 
is required, the examiner should 
also so indicate.

(b)  What are the manifestations of 
the veteran's nonservice connected 
disabilities? 

(c)  The examiner is requested to 
express an opinion as to the impact 
of the manifestations of the 
service-connected disability, or 
manifestations that can not be 
dissociated from those produced by 
the service-connected disability, on 
the veteran's ability to obtain and 
retain substantially gainful 
employment.  The examiner should 
provide a detailed discussion of the 
rationale for the opinion rendered 
with consideration of the pertinent 
medical evidence of record.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Upon completion of the above, the RO 
should again review the record.  If a 
combined 100 percent schedular evaluation 
is not established, the RO should then 
adjudicate the claim of entitlement to a 
total rating based on unemployability due 
to a service-connected disability with 
consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (1998).  The RO should 
also explain the specific rating codes 
used in awarding the veteran a 30 percent 
rating for his service connected 
disability from February 1, 1994 and a 40 
percent rating from May 21, 1997.

If the veteran has raised any additional 
claims, such claims should be fully 
adjudicated before a determination of 
whether the veteran is entitled to total 
rating based on individual 
unemployability.  The veteran is advised 
that any additional claims will not be 
before the Board unless the determination 
of the RO is unfavorable, and the veteran 
files a notice of disagreement and 
completes all procedural steps necessary 
to appeal a claim to the Board in 
accordance with 38 U.S.C.A. § 7105 (West 
1991). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



